Citation Nr: 0941049	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  08-09 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to 
January1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In a September 1997 rating decision, the RO denied service 
connection for bilateral hearing loss. The Veteran did not 
timely appeal and that decision became final.

2. The evidence added to the record since September 1997, 
when viewed by itself or in the context of the entire record, 
does not relate to an unestablished fact necessary to 
substantiate the claim nor raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1. The September 1997 rating decision, which denied the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss, is final. 38 U.S.C.A. § 7105 (West 
2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2009).

2. The evidence received subsequent to the September 1997 
rating decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
5103(a), 5103A, 5107(b), 5108, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence. When an appellant seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material." Second, if VA determines 
that new and material evidence has been added to the record, 
the claim is reopened and VA must evaluate the merits of the 
appellant's claim in light of all the evidence, both new and 
old. Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. § 
7104(a). Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 
It is the Board's jurisdictional responsibility to consider 
whether a claim should be reopened, no matter what the RO has 
determined. Wakeford v. Brown, 8 Vet. App. 237 (1995).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed. Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992). Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits. Evans 
v. Brown, 9 Vet. App. 273, 285 (1996). However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim. If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim. See 38 C.F.R. § 3.156(a) (effective in August 
2001). As he filed his claim in 2006, this version of 38 
C.F.R. § 3.156(a) is applicable in this case.

The Veteran filed a claim for service connection for 
bilateral hearing loss in March 1997. The claim was denied in 
a September 1997 rating decision. Available evidence failed 
to disclose a hearing loss during his active service and for 
many years after discharge from active service. Medical 
evidence did show a history of ear infections and a hearing 
loss. The evidence also showed that he was retired and 
receiving a pension from his prior employer due to a hearing 
loss. He was notified of the denial in an October 1997 RO 
decision, and did not appeal that decision. The decision 
became final. 

The Veteran subsequently requested that his claim be reopened 
in March 2006. Evidence received since the September 1997 
denial of service connection includes VA outpatient treatment 
records from 2006 and pages from his service personnel file. 

Turning first to the VA 2006 outpatient treatment records, 
the Board notes that they showed a history of bilateral 
hearing deficits. This evidence is not new or material. 
First, it does not relate to an unestablished fact because it 
showed an established fact that he has bilateral hearing 
loss, which is already of record.  Further, it does not 
relate to the origin of the bilateral hearing loss and does 
not raise a reasonable possibility of substantiating the 
claim. 

Next, pages from the Veteran's service personnel file were 
also received in connection with the claim. These records 
showed that he was a wireman in service. However, these 
records do not show that he sustained hearing loss in service 
or that he was exposed to acoustic trauma in service. This 
evidence, although new, in that it was not previously of 
record, is not material, as it does not relate to an 
unestablished fact and does not raise a reasonable 
possibility of substantiating the claim. Therefore, this 
evidence is also not both new and material. 

Further, the Board has considered the Veteran's written 
statements of record.  While new, as they were not offered at 
the time of the last final denial, his claim and associated 
statements associated with the claim are essentially 
duplicative of his contentions all along.  As such, the 
evidence is not new and material.

As the evidence received since the last final denial in 
September 1997 is not both new and material, the application 
to reopen the previously denied claim must fail. As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO. Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies. See 38 U.S.C.A. § 7261(b)(2). In 
the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless. 
However, the Veteran bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the Veteran. See 
Shinseki v. Sanders, 556 U.S. ___ (2009). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought. Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial. 

In this case, the notice letter provided to the Veteran in 
June 2006 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied. Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial. 

Next, VA has a duty to assist a veteran in the development of 
the claim. This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  

In this case, the RO obtained VA treatment records.  
Moreover, a specific medical opinion is not needed to 
consider whether the Veteran has submitted new and material 
evidence but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial. 
Therefore, a remand for a VA opinion is not warranted. See 
38 C.F.R. § 3.159(c)(4)(iii) (2009).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran. See Bernard v. Brown, 4 
Vet. App. 384 (1993). Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained. 

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for bilateral hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


